Huron App. Nos. H-00-014 and H-00-019, 2001-Ohio-2689. On May 10, 2002, this court dismissed this case for want of prosecution because appellant did not file a memorandum in support of jurisdiction. It has come to the court’s attention that appellant was not served a copy of this court’s April 3, 2002 entry granting his motion for delayed appeal at the correct address. Therefore,
IT IS ORDERED'by the court, sua sponte, that the entry dismissing this cause for want of prosecution be, and hereby is, vacated.
IT IS FURTHER ORDERED by the court that appellant’s memorandum in support of jurisdiction is due thirty days from the date of this entry.